Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) is made and
entered into as of September 17, 2019 (the “Execution Date”), by and between
Scholar Rock, Inc. (herein “Scholar Rock” or the “Company”), with its principal
place of business in Cambridge, Massachusetts and Rhonda Chicko, a resident of
Massachusetts (the “Employee”). Employee and the Company are sometimes
collectively referred to as the “Parties” or individually as a “Party.” This
Agreement shall become effective and enforceable by either Party only upon the
Effective Date, as defined in Section 6(b) of this Agreement.

 

WHEREAS, the Employee and the Company are parties to a certain employment
agreement made and entered into as of May 13, 2018 (the “Employment Agreement”)
that replaced the Employee’s offer letter dated March 9, 2018;

 

WHEREAS, the Employee and Scholar Rock are parties to a certain Employee
Non-Competition, Non- Solicitation, Confidentiality and Assignment Agreement,
substantially in the form attached to this Agreement as Attachment A, and made
and entered into between the Parties in or about March 2018 (the
“Non-Competition Agreement);

 

WHEREAS, the Employee and Scholar Rock are parties to a certain Incentive Stock
Option Grant Notice and Incentive Stock Option Agreement with a grant date of
April 3, 2018 (the “New Hire Stock Option Grant Agreement”).

 

WHEREAS, on August 21, 2019 and September 14, 2019, all of the members of the
Compensation Committee of the Board of Directors of Scholar Rock Holding
Corporation approved certain compensation to be provided to Employee in
connection with Employee’s departure from Scholar Rock;

 

WHEREAS, the Parties have agreed that Employee’s employment with the Company
will terminate on September 30, 2019 (the “Termination Date”);

 

WHEREAS, Scholar Rock is willing to provide to Employee certain benefits upon
and following the Termination Date; and

 

WHEREAS, Employee acknowledges that certain benefits being provided to Employee
by Scholar Rock are in addition to any benefits to which Employee might
otherwise be entitled as a result of Employee’s separation from employment with
the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the agreements
hereinafter set forth, the parties hereto mutually agree as follows:

 

1.Salary Continuation. Subject to the provisions of this Agreement, and assuming
the Employee timely executes and does not revoke this Agreement within the time
set forth in Section 6(b) herein, then beginning with the first regularly
scheduled Company payroll following the Effective Date of this Agreement, the
Company shall waive the repayment of Employee’s sign on bonus she received and
make severance payments to the Employee in the form of bi-weekly base salary
payments (based on the Employee’s base salary in effect as of the Execution
Date) for a total of nine (9) months (the “Salary Continuation Payments”), to
cover the period from the Termination Date through the nine month anniversary
following the Termination Date (such period, the “Salary Continuation Period”),
subject in all instances to all applicable withholding taxes and further subject
to deductions for health, dental, and vision insurance plan premium co-payments,
if the Employee timely elects to receive such benefits in accordance with
Section 2 of this Agreement. The Company shall be obligated to make the
foregoing Salary Continuation Payments only in the event the Employee has not
materially breached any of the





 1 

 

terms of this Agreement prior to the payment dates set forth hereinabove. For
the avoidance of doubt, in the event the Employee materially breaches any of the
terms of this Agreement, the Company’s obligation to make any remaining Salary
Continuation Payments shall be extinguished, and the Company will have the
option of requiring repayment of Salary Continuation Payments already paid by
the Company and received by the Employee.

 

2.Benefits . Ordinarily, an employee’s health, dental, and vision insurance plan
benefits end when employment is terminated. However, as an additional benefit,
and assuming Employee timely executes and does not revoke this Agreement within
the time set forth in Section 6(b) herein, the Company hereby agrees that for a
period of nine (9) months following the Termination Date, Employee will be
eligible to continue Employee’s health, dental, and vision insurance plan
benefits, at the same level and upon the same terms and conditions with respect
to premium co-payments, as offered to employees of the Company. Should Employee
elect to continue Employee’s health, dental, and vision insurance plan benefits
as set forth in this Section 2, the Company will provide Employee with all
required COBRA notices so that Employee may elect to exercise Employee’s rights
under COBRA on or after the Termination Date. Employee is advised that Employee
will be responsible for signing and returning the COBRA forms provided to him in
accordance with the instructions contained therein in order to elect
continuation coverage.

 

3.2019 Bonus Eligibility, Period to Exercise Stock Options and Stock Option
Acceleration. In addition to the foregoing, and assuming Employee timely
executes and does not revoke the Agreement within the time set forth in Section
6(b) herein, the Parties hereby agree as follows:

 

a.First, Employee will be entitled to receive a one-time payment of Employee’s
target bonus for 2019, which will be determined using the following formula:
Employee’s annual base salary (based on the Employee’s annual base salary in
effect as of the Execution Date) as if Employee was employed for the full year
of 2019, multiplied by thirty-five percent (35%), multiplied by the percentage
achievement by the Company and the Parent Company of 2019 corporate objectives
(the “Company Objectives”), as such percentage achievement of the Company
Objectives are determined by the Parent Company’s Board of Directors. Such bonus
payment, if any, will be paid at the time the Company customarily pays its
annual bonuses, but in no event later than March 15, 2020.

b.Second, rather than the typical ninety (90) day period following termination
of employment, Employee shall have one hundred eighty (180) days following the
date when Employee is no longer subject to the Company’s Statement of Company
Policy on Insider Trading and Disclosure (“Insider Trading Policy”), as
confirmed in writing by the Company (such date when Employee is no longer
subject to the Insider Trading Policy, the “Insider Trading Policy End Date”),
to exercise and sell any option to purchase shares of Parent Company’s common
stock.



c.Third, the parties acknowledge that pursuant to the New Hire Stock Option
Grant Agreement, any unvested portion of the stock option subject to the New
Hire Stock Option Grant Agreement will accelerate and will become vested
effective as of the Termination Date.

 

4.No Admission of Liability. It is understood and agreed by the Parties that
this Agreement and any payments made or actions taken pursuant to this Agreement
do not constitute and are not to be construed as an admission by either Party of
liability of any kind to the other Party or that any action taken by any Party
was unlawful or wrongful, or that such action constituted a breach of any
contract, agreement, or other understanding or violated any federal or state
law, policy, rule or regulation.

 

5.General Release. In consideration of the foregoing, Employee releases and
forever discharges, and covenants not to sue, commence or prosecute proceedings
against, Scholar Rock, its affiliates, subsidiaries, parents, and its or their
officers, directors, managers, shareholders, members, employees,



 2 

 

agents, attorneys, successors and assigns (individually and in their
representative capacity, all of the foregoing being referred to herein as
“Releasees”), from and with respect to any and all debts, claims, demands,
damages, and causes of action of any kind whatsoever, whether known or unknown
or unforeseen, which Employee now has or ever had against the Releasees, as of
and through the Execution Date, including without limitation, those arising out
of or in any manner relating to Employee’s employment by Scholar Rock, or
Employee’s separation from employment, or any other dealings with Scholar Rock;
and including further, without limitation, any claim for reinstatement, back or
future pay, bonuses, commissions, fringe benefits, medical expenses, attorneys’
fees, expenses, or compensatory, exemplary or consequential damages; including
but not limited to any claim, complaint, charge or lawsuit under any of the
following laws: Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Equal Pay Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Massachusetts Fair Employment Practices Act, the Massachusetts Wage and Hours
Laws, the Fair Labor Standards Act, and any other state, municipal or other
federal law, statute, public policy, order, or regulation affecting or relating
to the claims and rights of employees; and including any and all claims and
suits in tort or contract. The foregoing release shall not apply to employee’s
right to receive compensation and benefits as expressly provided in this
Agreement or to seek specific performance of any provision hereof.

 

Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
Employee from contacting, filing a charge or complaint with, seeking assistance
from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal or state
law. However, Employee nevertheless will be prohibited to the fullest extent
authorized by law from obtaining monetary damages or other personal relief in
any agency proceeding in which Employee does so participate. Employee
acknowledges that Employee understands that as a result of entering into this
Agreement, Employee has waived Employee’s rights, and will not assert any legal
claim or right against the Releasees in a court of law, and has waived
Employee’s right to recover monetary damages against the Releasees in a court of
law and in any agency proceeding before the Massachusetts Commission Against
Discrimination, the Equal Opportunity Commission or any other federal, state or
local agency through the effective date of this Agreement. The foregoing shall
not be construed as precluding Employee from filing for and seeking unemployment
compensation benefits under applicable state law.

 

Nothing in the above release affects any rights Employee may have for
indemnification under state or other law or the charter, articles, or by-laws of
the Company or under any insurance policy providing directors’ and officers’
coverage for any lawsuit or claim relating to the period when Employee was an
officer of the Company. Further, nothing in the above release extends to any
claims that may arise after the date of this Agreement. Specifically excluded
are any and all claims to vested benefits and vested equity, and claims arising
out of this Agreement.

 

In addition to the foregoing General Release of the Releasees, Employee shall
deliver to Scholar Rock, no later than three (3) business days after the
Termination Date, a Confirmatory General Release (the “Confirmatory General
Release”) executed by her in the form attached to this Agreement as Attachment
B, and Scholar Rock agrees to promptly execute the same and return a
fully-executed copy to Employee.

 

6.Waiver of Rights and Claims under the Age Discrimination in Employment Act of
1967, as amended. This Agreement, including the General Release described in
Section 5, is intended to comply with the Older Workers’ Benefit Protection Act
(“OWBPA”) and Employee is hereby informed of the following:

 

a)Employee is advised to consult with an attorney of Employee’s choosing prior
to executing this Agreement;

 3 

 

b)Employee has twenty-one (21) days within which to consider and execute the
Agreement and to execute, after the Termination Date, the Confirmatory General
Release; and for a period of seven (7) days following Employee’s execution of
the Agreement and the Confirmatory General Release, Employee may revoke the
Agreement and the Confirmatory General Release by notifying Junlin Ho, VP, Head
of Corporate Legal, Scholar Rock, Inc., 620 Memorial Drive, 2nd Floor,
Cambridge, MA 02139, via certified mail, of Employee’s revocation, with the
further express acknowledgement and agreement that the Agreement shall not
become effective or enforceable until the aforementioned revocation periods for
the Agreement and the Confirmatory General Release both have expired (the
“Effective Date”);



 

c)By signing this Agreement, Employee does not waive any rights or claims that
may arise after the dates they are executed;

 

d)By signing the Agreement, Employee understands that Employee is making a
knowing and voluntary waiver of rights or claims only in exchange for
consideration in addition to anything of value to which Employee is already
entitled; and

 

e)By signing the Agreement, Employee agrees that any changes, whether material
or immaterial to the Agreement, do not restart the running of the twenty-one
(21) day consideration period set forth above.

 

7.Return of Company Property. Employee represents and warrants that on the
Termination Date (or earlier if requested by Scholar Rock), Employee will return
to Scholar Rock any and all property and materials of Scholar Rock which is in
Employee’s possession, custody or control, including but not limited to any
Scholar Rock laptop, personal computer, diskettes, compact discs, intangible
information stored on disc, software programs, data compiled with the use of
software programs, passwords, codes, tangible copies of trade secrets,
proprietary and/or confidential information, cellular phones, beepers, personal
hand-held devices, telephone charge cards, credit cards, manuals, building keys
and passes, memoranda, business or marketing plans, reports, projections,
employee lists, and personal information concerning current or former employees.
Employee agrees that if Employee discovers any other Scholar Rock property or
materials in Employee’s possession, custody or control after the Termination
Date, Employee will immediately return such materials to Scholar Rock. Employee
also represents and warrants that on the Termination Date (or earlier if
requested by Scholar Rock), Employee will delete any and all software and
electronically-stored data which is the property of Scholar Rock and which may
be contained on Employee’s home computer or any electronic storage device in
Employee’s possession, custody or control. However, the Company will provide
Employee on a temporary basis with any and all Company property needed to comply
with Paragraph 9 below, and the Parties acknowledge and agree that Employee will
not be deemed to be in breach of this Paragraph 7 as a result of same, subject
further to the understanding that Employee shall be obligated to promptly return
the aforementioned property to the Company when requested in writing, and in any
event no later than once her obligations to the Company pursuant to Paragraph 9
have been completed.



 

8.Non-Disparagement. Employee agrees that Employee shall not directly or
indirectly make, or permit any person acting on Employee’s behalf to make, any
voluntary statements, written or oral, through any medium, or cause or encourage
others to make such statements, that defame, disparage, or in any way criticize
the reputation, business practices, professionalism, or conduct of the Company,
including its subsidiaries, parents and its or their affiliates or any board
members, officers, directors, managers, stockholders, employees, or agents. The
Company in turn agrees to instruct its affiliates, members of its Executive Team
and its Board of Directors to not directly or indirectly make, or permit any
person acting on their behalf to make, any voluntary statements, written or
oral, through any medium, or cause or encourage others to make such statements,
that defame, disparage, or in any way criticize the reputation, business
practices, professionalism, or conduct of Employee. The provisions of this



 4 

 

paragraph are not intended to prohibit either Employee or Company from in good
faith (i) responding to a valid subpoena or court order, (ii) cooperating or
providing truthful testimony or information to a governmental or regulatory
proceeding or inquiry; and (iii) providing truthful testimony or information in
any litigation, investigation, or other legal proceeding.

 

9.Cooperation. Employee agrees to reasonably cooperate with and assist Scholar
Rock in the transition of Employee’s duties and responsibilities to others at
Scholar Rock, including but not limited to Nagesh K. Mahanthappa, the Company’s
CEO & President, or to others as designated by Mr. Mahanthappa. Furthermore,
Employee agrees to reasonably cooperate with and assist Scholar Rock and its
counsel at any time and in any manner reasonably requested by Scholar Rock and
its counsel in connection with any litigation, investigation, other legal
process or any other matter affecting Scholar Rock, of which Employee has
knowledge as a result of Employee’s employment with Scholar Rock (other than any
litigation with respect to this Agreement). For purposes of compliance with this
Section 9, during the Salary Continuation Period, Employee agrees to be
available at reasonable times to respond to inquiries received by telephone or
e-mail, subject further to the understanding and agreement that the time
commitment for Employee will not exceed five hours per week through November 15,
2019, and thereafter through the end of the Salary Continuation Period, will not
exceed two hours per week, provided that upon the occurrence of the Insider
Trading Policy End Date, Employee will have no further obligations to respond to
inquiries unless otherwise agreed to by Employee. Subject to the preceding
sentence, following the Termination Date, and continuing for no longer than one
year, to the extent Employee is needed for any in-person consultations or advice
greater than the number of hours each week indicated above, either at Company’s
premises or elsewhere, then such consultations shall take place at such times as
Employee and Company may mutually agree, at an agreed-upon rate of $350 per hour
for all such in-person consultations with the Company. Any out-of-pocket
expenses incurred in excess of one hundred dollars ($100) for such in-person
consultations, including those incurred for travel and/or lodging outside of the
Boston metropolitan area, will be reimbursed by the Company in accordance with
its ordinary practices, provided that such out-of-pocket expenses shall be
documented and subject to advance written approval by Scholar Rock, which shall
not be unreasonably withheld. The Company agrees to defend and indemnify
Employee for any work performed pursuant to this Paragraph 9 in accordance with
the Company’s by-laws and to the fullest extent permitted by law.



 

Employee acknowledges and agrees that Employee’s cooperation as set forth in
this Paragraph 9, and the non-disparagement obligations set forth in Paragraph
8, are material terms to Agreement, and any proven breach by Employee in a court
of competent jurisdiction of either Paragraphs 8 or 9 shall result in a
forfeiture of the benefits and payments either scheduled to be made to Employee
or on Employee’s behalf, or already made to Employee or on Employee’s behalf,
with the exception that Employee shall be entitled to retain the total sum of
One Hundred Dollars ($100.00).

 

10.Binding Agreement. This Agreement shall be binding upon Employee, Scholar
Rock and their respective heirs, administrators, representatives, executors,
successors and assigns and shall inure to the benefit of Employee, Scholar Rock
and the Releasees and each of them, and to their respective heirs,
administrators, representatives, executors, successors and assigns.

 

11.Entire Agreement. Except as otherwise noted in this Section 11, this
Agreement contains the entire agreement between Employee and Scholar Rock. This
Agreement may only be revised by written agreement signed by Employee and a duly
authorized officer of Scholar Rock. Notwithstanding the foregoing, the Parties
acknowledge and agree that the terms and conditions of the New Hire Stock Option
Grant Agreement and the Non-Competition Agreement that are intended to survive
the termination of employment for any reason shall survive termination, with the
exception that the Parties hereby acknowledge and agree that the non-competition
restrictions set forth in the first sentence of Paragraph 8 thereof shall be
null and void, but the remaining provisions in said Paragraph 8 shall remain



 5 

 

in full force and effect, and all other terms and conditions shall remain in
full force and effect as described in the Non-Competition Agreement.

 

12.Construction. This Agreement represents an arms-length negotiation between
the Parties, and the Parties therefore expressly acknowledge and agree that the
Agreement will be interpreted and construed without regard to any presumption or
other rule requiring construction or interpretation against the Party who caused
the Agreement to be drafted.

 

13.Severability. Should any part, term or provision of this Agreement be
declared or determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal part, term or provision shall be deemed not to
be a part of this Agreement. This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which will be deemed one
and the same instrument.

 

14.Operative Law. This Agreement shall in all respects be interpreted, enforced
and governed by and under the laws of the Commonwealth of Massachusetts without
reference to its conflict of laws provisions.

 

15.Counterparts. This Agreement may be signed in counterparts and said
counterparts will be treated as though signed as one document. Execution of this
Agreement may be delivered by electronic means.

 

16.Employee acknowledges that in making this Agreement, Employee has read and
fully understands its terms; that, by this Agreement, Employee has been advised,
in writing, to consult with legal counsel or any other person of Employee’s
choosing before signing this Agreement; that Employee has consulted and received
the advice of counsel regarding same or has had sufficient time and opportunity
to do so; and that Employee has executed this Agreement freely and voluntarily,
relying on Employee’s own respective judgment, belief and knowledge and not on
any representations or statements made by Scholar Rock or any Scholar Rock
officer, agent, representative, or counsel.

 



 6 

 



IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and General Release as an instrument under seal, as of the day and year first
above written.

 

 

  [chicko1.jpg]     Rhonda Chicko                                     SCHOLAR
ROCK, INC.           By: [mahanthappa.jpg]       Nagesh K. Mahanthappa       CEO
& President          



 



 7 

 

ATTACHMENT A (to Separation Agreement and General Release)

 

SCHOLAR ROCK, INC.

 

Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement

 

In consideration and as a condition of my employment, continued employment by or
other service relationship with Scholar Rock, Inc. (along with its parents,
subsidiaries, affiliates, successors and assigns, the “Company”), I agree to the
terms and conditions of this Employee Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement (the “Agreement”). For purposes of this
Agreement, references to the employment relationship shall mean any employment,
co-employment, independent contractor or other service relationship, whether
directly or through a third party, that I may have with the Company.

 

1.                   Proprietary Information. I agree that all information,
whether or not in writing, concerning the Company’s business, technology,
business relationships or financial affairs which the Company has not released
to the general public (collectively, “Proprietary Information”) is and will be
the exclusive property of the Company. By way of illustration, Proprietary
Information may include information or material which has not been made
generally available to the public, such as: (a) corporate information, including
plans, strategies, methods, policies, resolutions, negotiations or litigation;
(b) marketing information, including strategies, methods, customer identities or
other information about customers, prospect identities or other information
about prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, pre-clinical and clinical testing data and
strategies, software, designs, methods, procedures, formulas, discoveries,
inventions, improvements, concepts and ideas; and (e) personnel information,
including personnel lists, reporting or organizational structure, resumes,
personnel data, compensation structure, performance evaluations and termination
arrangements or documents. Proprietary Information also includes information
received in confidence by the Company from its customers or suppliers or other
third parties.

 

2.                   Recognition of Company’s Rights. I will not, at any time,
without the Company’s prior written permission, either during or after my
employment, disclose any Proprietary Information to anyone outside of the
Company, or use or permit to be used any Proprietary Information for any purpose
other than the performance of my duties as an employee of the Company. I will
cooperate with the Company and use my best efforts to prevent the unauthorized
disclosure of all Proprietary Information. I will deliver to the Company all
copies of Proprietary Information in my possession or control upon the earlier
of a request by the Company or termination of my employment.

 

3.                   Rights of Others. I understand that the Company is now and
may hereafter be subject to non-disclosure or confidentiality agreements with
third persons which require the Company to protect or refrain from use of
proprietary information. I agree to be bound by the terms of such agreements in
the event I have access to such proprietary information.

4.                   Commitment to Company; Avoidance of Conflict of Interest.
While an employee of the Company, I will devote my full-time efforts to the
Company’s business and I will not engage in any other business activity that
conflicts with my duties to the Company. I will advise the president of the
Company or his or her nominee at such time as any activity of either the Company
or another business presents me with a conflict of interest or the appearance of
a conflict of interest as an employee of the Company. I will take whatever
action is requested of me by the Company to resolve any conflict or appearance
of conflict which it finds to exist.

 

5.                   Developments. I will make full and prompt disclosure to the
Company of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, and audio or
visual works and other works of authorship (collectively “Developments”),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by me (alone or jointly with others) or under my direction
during the period of my employment. I acknowledge that all work performed by me
is on a “work for hire” basis, and I hereby do assign and transfer and, to the
extent any such assignment cannot be made at present, will assign and transfer,
to the Company and its successors and assigns all my right, title and interest
in all Developments that (a) relate to the business of the Company or any of the
products or services being researched, developed, manufactured or sold by the
Company or which may be used with such products or services; or (b) result from
tasks assigned to me by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”).

 

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”). If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such


 8 

 

Prior Inventions in Exhibit A but am only to disclose a cursory name for each
such invention, a listing of the party(ies) to whom it belongs and the fact that
full disclosure as to such inventions has not been made for that reason. I have
also listed on Exhibit A all patents and patent applications in which I am named
as an inventor, other than those which have been assigned to the Company (“Other
Patent Rights”). If no such disclosure is attached, I represent that there are
no Prior Inventions or Other Patent Rights. If, in the course of my employment
with the Company, I incorporate a Prior Invention into a Company product,
process or machine or other work done for the Company, I hereby grant to the
Company a nonexclusive, royalty-free, paid-up, irrevocable, worldwide license
(with the full right to sublicense) to make, have made, modify, use, sell, offer
for sale and import such Prior Invention. Notwithstanding the foregoing, I will
not incorporate, or permit to be incorporated, Prior Inventions in any
Company-Related Development without the Company’s prior written consent.

 

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own time and does not relate to the business efforts or research
and development efforts in which, during the period of my employment, the
Company actually is engaged or reasonably would be engaged, and does not result
from the use of premises or equipment owned or leased by the Company. However, I
will also promptly disclose to the Company any such Developments for the purpose
of determining whether they qualify for such exclusion. I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments.

 

6.                   Documents and Other Materials. I will keep and maintain
adequate and current records of all Proprietary Information and Company-Related
Developments developed by me during my employment, which records will be
available to and remain the sole property of the Company at all times.

 

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company. Any property situated
on the Company’s premises and owned by the Company, including without limitation
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice. In
the event of the termination of my employment for any reason, I will deliver to
the Company all files, letters, notes, memoranda, reports, records, data,
sketches, drawings, notebooks, layouts, charts, quotations and proposals,
specification sheets, or other written, photographic

or other tangible material containing Proprietary Information, and other
materials of any nature pertaining to the Proprietary Information of the Company
and to my work, and will not take or keep in my possession any of the foregoing
or any copies.

 

7.                   Enforcement of Intellectual Property Rights. I will
cooperate fully with the Company, both during and after my employment with the
Company, with respect to the procurement, maintenance and enforcement of
Intellectual Property Rights in Company-Related Developments. I will sign, both
during and after the term of this Agreement, all papers, including without
limitation copyright applications, patent applications, declarations, oaths,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development. If the Company is unable, after reasonable effort,
to secure my signature on any such papers, I hereby irrevocably designate and
appoint each officer of the Company as my agent and attorney-in-fact to execute
any such papers on my behalf, and to take any and all actions as the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development.

 

8.Non-Competition and Non-Solicitation.

 

In order to protect the Company’s Proprietary Information and good will, during
my employment and for a period of one (1) year following the termination of my
employment for any reason (the “Restricted Period”), I will not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate or
invest in any business activity anywhere in the United States that develops,
manufactures or markets any products, or performs any services, that are
otherwise competitive with or similar to the products or services of the
Company, or products or services that the Company or its affiliates, has under
development or that are the subject of active planning at any time during my
employment; provided that this shall not prohibit any possible investment in
publicly traded stock of a company representing less than one percent of the
stock of such company. In addition, during the Restricted Period, I will not,
directly or indirectly, in any manner, other than for the benefit of the
Company, (a) call upon, solicit, divert, take away, accept or conduct any
business from or with any of the customers or prospective customers of the
Company or any of its suppliers, and/or (b) solicit, entice, attempt to persuade
any other employee or consultant of the Company to leave the Company for any
reason or otherwise participate in or facilitate the hire, directly or through
another entity, of any person who is employed or engaged by the Company or who
was employed or engaged by the Company within six months of any attempt to hire
such person. I acknowledge and agree that if I violate any of the provisions of
this paragraph 8, the running of the Restricted Period will be extended by the
time during which I engage in such violation(s).

 

9.                   Government Contracts. I acknowledge that the Company may
have from time to time agreements with other persons or with the United States
Government or its agencies which impose obligations or restrictions on the
Company


 9 

 

regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. I agree to comply with any such
obligations or restrictions upon the direction of the Company. In addition to
the rights assigned under paragraph 5, I also assign to the Company (or any of
its nominees) all rights which I have or acquired in any Developments, full
title to which is required to be in the United States under any contract between
the Company and the United States or any of its agencies.

 

10.                Prior Agreements. I hereby represent that, except as I have
fully disclosed previously in writing to the Company, I am not bound by the
terms of any agreement with any previous employer or other party to refrain from
using or disclosing any trade secret or confidential or proprietary information
in the course of my employment with the Company or to refrain from competing,
directly or indirectly, with the business of such previous employer or any other
party. I further represent that my performance of all the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with the
Company. I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

11.                Remedies Upon Breach. I understand that the restrictions
contained in this Agreement are necessary for the protection of the business and
goodwill of the Company and I consider them to be reasonable for such purpose.
Any breach of this Agreement is likely to cause the Company substantial and
irrevocable damage and therefore, in the event of such breach, the Company, in
addition to such other remedies which may be available, will be entitled to
specific performance and other injunctive relief, without the posting of a bond.
If I violate this Agreement, in addition to all other remedies available to the
Company at law, in equity, and under contract, I agree that I am obligated to
pay all the Company’s costs of enforcement of this Agreement, including
attorneys’ fees and expenses.

 

12.                Publications and Public Statements. I will obtain the
Company’s written approval before publishing or submitting for publication any
material that relates to and/or incorporates any Proprietary Information.

 

13.                No Employment Obligation. I understand that this Agreement
does not create an obligation on the Company or any other person to continue my
employment. I acknowledge that, unless otherwise agreed in a formal written
employment agreement signed on behalf of the Company by an authorized officer,
my employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.

 

14.                Survival and Assignment by the Company. I understand that my
obligations under this Agreement will continue in accordance with its express
terms regardless of any changes in my title, position, duties, salary,
compensation or

benefits or other terms and conditions of employment. I further understand that
my obligations under this Agreement will continue following the termination of
my employment regardless of the manner of such termination and will be binding
upon my heirs, executors and administrators. The Company will have the right to
assign this Agreement to its affiliates, successors and assigns. I expressly
consent to be bound by the provisions of this Agreement for the benefit of the
Company or any parent, subsidiary or affiliate to whose employ I may be
transferred without the necessity that this Agreement be resigned at the time of
such transfer.

 

15.                Exit Interview. If and when I depart from the Company, I may
be required to attend an exit interview. For twelve (12) months following
termination of my employment, I will notify the Company of any change in my
address and of each subsequent employment or business activity, including the
name and address of my employer or other post-Company employment plans and the
nature of my activities.

 

16.                Disclosure to Future Employers. During the Restricted Period,
I will provide a copy of this Agreement to any prospective employer, partner or
co-venturer prior to entering into an employment, partnership or other business
relationship with such person or entity.

 

17.                Severability. In case any provisions (or portions thereof)
contained in this Agreement shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

18.                Interpretation. This Agreement will be deemed to be made and
entered into in the Commonwealth of Massachusetts, and will in all respects be
interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts. I hereby agree to consent to personal jurisdiction of the state
and federal courts situated within Suffolk County, Massachusetts for purposes of
enforcing this Agreement, and waive any objection that I might have to personal
jurisdiction or venue in those courts.

 


 10 

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

 

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

 

 

Signed:   [chicko1.jpg]       (Employee's full name)  



 

 

Type or print name:   [chicko2.jpg]          

 

 

Date:              

 

 

 

 

 

 





 

 

EXHIBIT A

 

 

 

To:  Scholar Rock, Inc.          From:             Date:             SUBJECT: 
Prior Inventions  

 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

 

☐No inventions or improvements

 

☐See below:                        

 

☐Additional sheets attached

 

The following is a list of all patents and patent applications in which I have
been named as an inventor:

 

☐None

 

☐See below:                                

 

 

 



 

 

ATTACHMENT B CONFIRMATORY GENERAL RELEASE

 

In consideration of the receipt of compensation and benefits described in a
certain Separation Agreement and General Release dated September 17, 2019 (the
“Agreement”), Rhonda Chicko (the “Employee”) releases and forever discharges,
and covenants not to sue, commence or prosecute proceedings against, Scholar
Rock, Inc. or Scholar Rock Holding Corporation (collectively, “Scholar Rock”),
its affiliates, subsidiaries, parents, and its or their officers, directors,
managers, shareholders, members, employees, agents, attorneys, successors and
assigns (individually and in their representative capacity, all of the foregoing
being referred to herein as “Releasees”), from and with respect to any and all
debts, claims, demands, damages, and causes of action of any kind whatsoever,
whether known or unknown or unforeseen, which Employee now has or ever had
against the Releasees, as of and through the date of this confirmatory general
release, including without limitation, those arising out of or in any manner
relating to Employee’s employment by Scholar Rock, or Employee’s separation from
employment, or any other dealings with Scholar Rock; and including further,
without limitation, any claim for reinstatement, back or future pay, bonuses,
commissions, fringe benefits, medical expenses, attorneys’ fees, expenses, or
compensatory, exemplary or consequential damages; including but not limited to
any claim, complaint, charge or lawsuit under any of the following laws: Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Massachusetts Fair
Employment Practices Act, the Massachusetts Wage and Hours Laws, the Fair Labor
Standards Act, and any other state, municipal or other federal law, statute,
public policy, order, or regulation affecting or relating to the claims and
rights of employees; and including any and all claims and suits in tort or
contract. The foregoing release shall not apply to employee’s right to receive
compensation and benefits as expressly provided in this Agreement or to seek
specific performance of any provision hereof.

 

Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
Employee from contacting, filing a charge or complaint with, seeking assistance
from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal or state
law. However, Employee nevertheless will be prohibited to the fullest extent
authorized by law from obtaining monetary damages or other personal relief in
any agency proceeding in which Employee does so participate. Employee
acknowledges that Employee understands that as a result of entering into this
Agreement, Employee has waived Employee’s rights, and will not assert any legal
claim or right against the Releasees in a court of law, and has waived
Employee’s right to recover monetary damages against the Releasees in a court of
law and in any agency proceeding before the Massachusetts Commission Against
Discrimination, the Equal Opportunity Commission or any other federal, state or
local agency through the effective date of this Agreement. The foregoing shall
not be construed as precluding Employee from filing for and seeking unemployment
compensation benefits under applicable state law.

 

Nothing in the above release affects any rights Employee may have for
indemnification under state or other law or the charter, articles, or by-laws of
the Company or under any insurance policy providing directors’ and officers’
coverage for any lawsuit or claim relating to the period when Employee was an
officer of the Company. Further, nothing in the above release extends to any
claims that may arise after the date of this Agreement. Specifically excluded
are any and all claims to vested benefits and vested equity, and claims arising
out of this Agreement.

 

 



 

 

Waiver of Rights and Claims under the Age Discrimination

in Employment Act of 1967, as amended.

 

This Confirmatory General Release is intended to comply with the Older Workers’
Benefit Protection Act (“OWBPA”) and Employee is hereby informed of the
following:

 

a)Employee is advised to consult with an attorney of Employee’s choosing prior
to executing this Confirmatory General Release;

 

b)Employee will have had not less than twenty-one (21) days within which to
consider and execute this Confirmatory General Release; and for a period of
seven (7) days following Employee’s execution of this Confirmatory General
Release, Employee may revoke the Confirmatory General Release by notifying
Junlin Ho, VP, Head of Corporate Legal, Scholar Rock, Inc., 620 Memorial Drive,
2nd Floor, Cambridge, MA 02139, via certified mail, of Employee’s revocation,
with the further express acknowledgement and agreement that the Agreement and
Confirmatory General Release shall not become effective or enforceable until the
revocation periods for the Agreement and the Confirmatory General Release both
have expired (the “Effective Date”);

 

c)By signing this Confirmatory General Release, Employee does not waive any
rights or claims that may arise after the dates they are executed;

 

d)By signing this Confirmatory General Release, Employee understands that
Employee is making a knowing and voluntary waiver of rights or claims only in
exchange for consideration in addition to anything of value to which Employee is
already entitled; and

 

e)By signing this Confirmatory General Release, Employee agrees that any
changes, whether material or immaterial to the Confirmatory General Release, do
not restart the running of the twenty-one (21) day consideration period set
forth above.

 

IN WITNESS WHEREOF, the parties hereto have executed this Confirmatory General
Release as an instrument under seal, as of the ___ of October, 2019.

 

 

 

        Rhonda Chicko                     SCHOLAR ROCK, INC.           By:      
  Nagesh K. Mahanthappa       CEO & President          

 

 

 



 

